DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.
Applicant has argued that “Huh utilizes a threshold(s) relating to the identification of transient events in which a torque change greater than a torque threshold over a period or a speed change greater than a speed threshold over the threshold period is flagged.  Huh does not describe claim 1’s threshold that is based at least in part on the materials of the ESP” (Remarks, paragraph bridging pages 8 and 9).  Examiner respectfully traverses applicant’s argument.  Applicant’s specification, at paragraph 0027, states that “the threshold is tailored to characteristics of the PMM and ESP assembly.  Different materials and configurations will affect the transfer of PMM oscillations to [the] shaft.”  This is the entire disclosure provided by the applicant 
At the very least, It would have been obvious for Huh to perform a test on the motor (or to utilize the spec sheet of the motor) to determine the maximum allowable vibrations on the motor.  Either method inherently takes into account “at least partly” the materials of the components of the motor, as the motor is only as durable as its weakest components.
Specification
The disclosure is objected to because of the following informalities: At paragraph 0027, line 13, the word --the-- should be inserted between “to” and “shaft.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 22 and 23, it is unclear what is added to the claim by the phrase “depending on a perceived or inferred severity of the detected oscillations.”  It appears that the claim requires that the different levels of adjustment must be selected based on a criteria of what is “perceived” or “inferred” by an operator or designer.  It is unclear how the thoughts of the operator could be known.  Examiner is treating claims 22 and 23 as if this phrase were not present.  Thus, the claims essentially require that different ranges of oscillation magnitude or frequency map to different levels of adjustment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (US 2018/0375456, hereinafter Huh).
With regard to claims 1, 8, and 14, (note that these claims are being rejected together because they contain essentially the same method steps, and/or the capability of performing the same method steps) Huh discloses a method comprising:
obtaining time-series first electrical quantity data (note that the data is “time-series” because it is measured relative to a short time period as mentioned in paragraph 0020; i.e. a “threshold period”) for power supplied from a power supply to a permanent magnet motor (PMM) (30) in an electric submersible pump (ESP) system (22) (electrical properties such as voltage, current, inductance, etc. are measured on the cable 46 which powers the ESP 22, see paragraph 0022);
determining a threshold defining unacceptable oscillations in the time-series first electrical quantity (the “preselected definitions” of transient events mentioned in paragraph 0045 are the thresholds which correspond to “unacceptable” oscillations);
detecting unacceptable oscillations in the time-series first electrical quantity data (Huh teaches the concept of identifying a “transient event,” or oscillation, within a set of data that corresponds to normal operation of the PMM.  The “normal” data is filtered out, and the “transient events” are flagged, per the procedure in paragraphs 0046 and 0047; note that “transient events” correspond to “unacceptable” oscillations); and
adjusting the power supplied to the PMM based, at least partly, on detection of oscillations in the time-series first electrical quantity data (the “virtual damper system” adjusts power to the PMM to control oscillations, see paragraph 0020 for example, “the virtual damper system may be configured to adjust the torque output and the speed of the permanent magnet motor in response to a transient event of the permanent magnet motor”).
Huh fails to teach that the “preselected definitions” of transient events discussed in paragraph 0045 are based at least partly on materials of the ESP.  However, Huh does teach at least that the purpose of the system is to mitigate “damage to physical components of the system (e.g., permanent magnets, motor windings, cable, surface electrical equipment)” (Paragraph 0020).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Huh such that the preselected definitions of transient events were at least partly based on the material of the ESP, since it is well known that materials effect the durability of downhole components.  Furthermore, it would have been obvious, at the very least, for one of ordinary skill to conduct a test on the ESP, or examine the spec sheets of the ESP, to determine what vibration thresholds should be employed.  Either of these methods would inherently involve “at least partly” taking into 
Additionally, with specific regard to claim 8, Huh also discloses an ESP (22) having a shaft (e.g. paragraph 0020), a power supply (34), and a cable (46) that transmits power from the power supply to the PMM.  Huh further teaches a surface motor controller (36) having the required instruments.
With regard to claims 2, 11, and 15, Huh discloses detecting unacceptable oscillations in time-series shaft torque data (the oscillations occurring in the time-series electrical data will inherently occur in the torque data as well, since torque is derived from electrical data as described in paragraph 0026 of Huh, thus it is inherently “determined” that oscillations will be detected in the torque data);
correlating detected oscillations in the time-series shaft torque data to detected oscillations in the time-series first electrical quantity data (as discussed in paragraph 0026 of Huh, torque data and electrical data are inherently correlated, which is also evident in applicant’s own specification, at paragraph 0026, “the torque of a motor is proportional to the motor current, and the angular velocity of the rotor is proportional to the voltage”); and
wherein adjusting the power supplied to the PMM is also based on a determination that correlated oscillations are detected in the time-series electrical quantity data and the time-series shaft torque data (since the oscillations in the two data sets will always be inherently correlated, then the adjusting power must be based on this correlation).
(paragraph 0022 discusses multiple electrical quantities which are measured by the system); and
detecting unacceptable oscillations in the time-series second electrical quantity data, wherein adjusting the power supplied to the PMM is also based on a determination that oscillations are detected in the time-series second electrical quantity data (paragraphs 0020-0022).
With regard to claims 4 and 17, Huh discloses that detecting unacceptable oscillations in the first electrical quantity measurements comprises inputting the first electrical quantity measurements into an oscillation detection algorithm (paragraph 0045, the algorithm 47 data “to determine instabilities”, i.e. oscillations or other adverse events).
With regard to claims 5 and 18, Huh discloses that adjusting the power supplied to the PMM comprises terminating the power supplied to the PMM or adjusting an operational parameter of the power supply, or terminating the power supplied to the PMM and adjusting a startup operational parameter of the power supply that is applied when the power supply resumes supplying power to the PMM (the control system provides adjustment commands to adjust an operational parameter of the power supply.  Some of these adjustment commands are listed at the end of paragraph 0048, e.g. a “speed command”).. 
With regard to claims 6 and 19, the first electrical quantity is current or voltage (see paragraph 0022).
(e.g. paragraphs 0005 and 0031).
With regard to claims 22 and 23, as best understood, Huh fails to teach that different ranges of oscillation map to different levels of adjustment.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Huh such that different magnitudes or frequencies of oscillations mapped to different levels of adjustment.  Doing so would ensure that the magnitude or frequency of the oscillation being experienced was matched to an equal and opposite correction adjustment, thus correcting the oscillation without creating additional oscillations or exacerbating the oscillations being experienced.  Essentially, it would be obvious to tailor the correction to the particular oscillation, so as to not make the problem worse by over (or under) correcting.
	Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676